Title: Dumas to the American Commissioners, 6 March 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs,
Lahaie 6e Mars 1778.
J’ai reçu l’honneur de la Lettre de Mr. Deane. Comme il dit fort bien, de grands événemens sont à la porte; et ici, comme par toute l’Europe, nous ne sommes pas peu en suspens à cet égard. Je suis charmé, mais nullement surpris, du plaisir que lui fait le personnage avec lequel il a plusieurs fois diné: similes similibus gaudent. Ses trois lignes sur la consternation des tyrans, et sur la petitesse de leur âme dans la détresse, ont été bien senties, non seulement par moi, mais par deux autres personnes, à qui j’ai fait part de ce trait. Mr. V.B. le P[ensionnai]re d’Amst[erdam] en est un. Il est ici pour une semaine; et les Etats sont assemblés pour quelques jours seulement. Il m’a dit qu’il ne s’agit de rien d’important; et qu’on est attentif seulement à voir comment les choses tourneront, tant à l’Est qu’à l’Ouest. Il est justement sensible à votre politesse, Messieurs, à son égard, et m’a dit de vous assurer très-fort de son estime toute particuliere, de ses voeux pour les succès de nos Etats, et pour que le temps soit bien proche, où les deux républiques puissent former entre elles une amitié et entrecours de Commerce salutaire et profitable aux uns et aux autres. Il m’a assuré que Mr. le Grand P[ensionnai]re d’Hollande est et pense à-présent tout-à-fait comme lui le souhaittoit, c’est-à-dire, qu’il est entierement uni avec lui dans les avis; ce qui leur donne à tous les deux un très-grand surcroît de forces dans les délibérations. Il m’a dit, qu’à l’exception de quelques maisons royalistes, et d’un certain nombre d’espions de Sir J.Y. tout à Amst[erdam] est porté pour l’Am[érique] unie, et se réjouit du déboire des Anglois. Il n’en est pas de même de Rotterdam. Ils craignent là que la France et Amsterdam ne leur enlevent le Commerce de Tabac, dont ils s’étoient faits un monopole. Aussi une bonne partie de la Régence de cette ville parle tout autrement que ceux d’Amsterdam. Ils disent que cette république a eu, et a encore grand tort de ne pas secourir l’Angletere. Le Prince même paroît redevenir zélé pour la Cour d’Angleterre. Cela prouve seulement qu’on sent ici la grande détresse où se trouve une Cour, sur la grandeur et la prospérité de laquelle on fondoit des espérances diverses pour la sienne propre: car, du reste, Amsterdam ne souffrira point que cet Etat s’enfourne avec l’Angleterre, en prenant part à sa querelle, soit en Am[érique] soit en Europe; et généralement ni cette province, ni les autres, ne sont disposées à se brouiller avec personne pour l’amour d’elle. Je viens de voir un bulletin des fonds Anglois à Amst[erdam]. La baisse devient très-sérieuse: la banque étoit hier 114 à 115; les annuités consolidées 167 à 168.
Je vous souhaitte, Messieurs, santé et bonnes nouvelles, dont je vous promets de sonner bien le carillon ici, si je les sais le premier. Et suis avec tout mon respect et zele et fidélité, Messieurs, Votre très humble et très obéissant serviteur
D.
Mes respects à Mr. Wm. Lee, s’il est de retour de Nantes: comme aussi à Mr. Grand, quand il viendra à Passy.

P.S. Il y a deux procès devant la Chambre des Echevins d’Amsterdam, pour des Sucres achetés de vos Armateurs par des François, et chargés sur des vaisseaux Hollandois. A leur arrivée ici, les anciens propriétaires Anglois, protégés par Sir J.Y., les ont réclamés. J’en ai entretenu avec assez de chaleur le P[ensionnai]re d’Amst[erdam]. Je lui ai fait sentir fortement, que ce jugement attireroit l’attention toute particuliere, non seulement de l’Am[érique] unie, mais aussi de la France, qui ne pourroient voir indifféremment, l’une flétrir ses armes, l’autre mépriser les Passeports de ses Prévotés. Il m’a paru un peu embarrassé là-dessus, en me répondant, que la Politique n’entreroit en rien dans le cas; que c’étoit un jugement particulier, dont on pouvoit appeller au haut Conseil, et de là en révision. Quoiqu’il en soit, j’espere avoir bientôt un Etat bien précis de la question; et je le ferai insérer dans quelques papiers publics, with a good hint, after having submitted it to the approbation of somebody, who will be a very good judge of its propriety.
J’ai toujours oublié de vous dire, Messieurs, que sollicité l’Eté passé d’être l’Editeur d’une nouvelle Edition en françois, de la Constitution de l’Angleterre par Mr. De Lolme, augmenttée de beaucoup d’additions et de changemens, tant dans le texte, que dans les notes, tirées de l’Edition Angloise de 1775, je me suis chargé avec plaisir de cette besogne: vous comprenez pourquoi. Cela fait un stile bigarré; presque la moitié de l’ouvrage étant de ma traduction: mais n’importe. J’y ai ajouté quelques notes critiques de mon cru, p. 36, 132, 146, 179, 216, 253 (b), 272 (a), 288 (*), 300 (où il y a un mot omis à l’antépénultieme ligne: après partie, il faut mettre nantie), 307, 315, 325, 326. Ce Livre est imprimé in 8° à Amsterdam cette année 1778, et se vend sûrement aussi à Paris. Sur le tout, j’espere que les Lecteurs y trouveront au moins ma bonne volonté louable. J’ai regretté de n’avoir pu être présent à l’impression.
On murmure ici que l’Angleterre doit avoir reçu depuis peu encore de mauvaises nouvelles pour elle d’Amérique. . . .
J’ai encore une main pleine de Dépêches, de Hambourg, Vienne, Mayence, Bruxelles, Petersbourg; mais tout cela ne vaut pas la peine d’un Extrait. Ces Messieurs parlent de la pluie et du beau temps, de fêtes, bals et autres fadaises. Celle de Londres ne contient rien que nous ne sachions déjà mieux.
Paris à l’hon. Commission Pl. de l’Amérique unie

 
Notation: Dumas 2 Mars 1778
